 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 21-CR-1954-GPC
12                                       Plaintiff,
                                                          JUDGMENT AND ORDER
13   v.                                                   GRANTING UNITED STATES’
                                                          MOTION TO DISMISS THE
14   ANDRES MARTINEZ (1) and RAMON
                                                          INFORMATION WITHOUT
     LOPEZ-CORTEZ (4),
15                                                        PREJUDICE AS TO DEFENDANTS
                                     Defendants.          ANDRES MARTINEZ (1) AND
16
                                                          RAMON LOPEZ-CORTEZ (4)
17
18         This matter comes before the Court upon the application of the United States of
19   America to dismiss without prejudice the Information in this case as to Defendants
20   ANDRES MARTINEZ (1) and RAMON LOPEZ-CORTEZ (4) under Rule 48(a) of the
21   Federal Rules of Criminal Procedure. For reasons stated in the motion, the court finds
22   that the interests of justice are served by granting the requested dismissal.
23         WHEREFORE, IT IS HEREBY ORDERED that the Government’s application
24   to dismiss without prejudice the Information as to Defendants ANDRES MARTINEZ (1)
25   ///
26
27
                                                      1
28                                                                                   21-CR-1954-GPC
 1   and RAMON LOPEZ-CORTEZ (4) is GRANTED.
 2         IT IS SO ORDERED.
 3
 4   Dated: July 8, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     2
28                                            21-CR-1954-GPC
